NOT FOR PUBLICATION                        FILED
                   UNITED STATES COURT OF APPEALS                         FEB 4 2021
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

QING LI,                                        No.   18-72926

               Petitioner,
                                                Agency No. A206-666-075
 v.

ROBERT M. WILKINSON, Acting                     MEMORANDUM*
Attorney General,

               Respondent.

                    On Petition for Review of an Order of the
                        Board of Immigration Appeals

                             Submitted February 1, 2021**
                                 Honolulu, Hawaii

Before: CLIFTON, R. NELSON, and COLLINS, Circuit Judges.

      Petitioner Qing Li, a native and citizen of China, requests review of the

Board of Immigration Appeals’ (“BIA”) denial of her applications for asylum and




      *
          This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
         The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal. We have jurisdiction under 8 U.S.C. § 1252 and deny the

petition for review.

      The immigration judge (“IJ”) found Li not credible, and the BIA concluded

that the IJ’s finding was not clearly erroneous. Substantial evidence supports the

adverse credibility determination based on inconsistencies and implausibilities in

the record. See Lizhi Qiu v. Barr, 944 F.3d 837, 842 (9th Cir. 2019); Shrestha v.

Holder, 590 F.3d 1034, 1048 (9th Cir. 2010). Particularly, the record supports the

cited inconsistencies in Li’s testimony, asylum interview, and asylum application

as to her marital status. See Shrestha, 590 F.3d at 1048. Li also provided false

statements in her visa application. These false statements properly support the

adverse credibility determination because they were given in a visa application that

was not used for an immediate escape from persecution. See Singh v. Holder, 638

F.3d 1264, 1272 (9th Cir. 2011). Further, Li omitted from her asylum application

information about a second forced abortion in China, a fact highly relevant to her

asylum claims resting on forcible abortion. See Zamanov v. Holder, 649 F.3d 969,

973–74 (9th Cir. 2011). The record also supports the BIA’s conclusion that Li’s

testimony was implausible with respect to the timing of her second pregnancy and

her actions in returning home after her successful escape from authorities. See

Shrestha, 590 F.3d at 1044.




                                         2
       Moreover, the BIA properly concluded that Li’s corroborating evidence—in

the form of her household registration book, medical outpatient book, and letter

from her son—was insufficient to rehabilitate her credibility or independently

support her claim for asylum. See Manes v. Sessions, 875 F.3d 1261, 1264–65 (9th

Cir. 2017). For instance, the household registration book contained incorrect

statements, the outpatient book lacked information about follow-up treatment after

the abortion despite Li’s allegation that she was hospitalized for days, and the

son’s letter alleged, without explaining why, that authorities are looking for Li and

she will be arrested and sentenced if she returns to China. Li was given an

opportunity to explain any relevant omissions or inconsistencies but failed to

adequately do so. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000).

       Without credible testimony, the BIA properly denied Li’s claims for asylum

and withholding of removal.1 See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.

2003).

       PETITION DENIED.




   1
     Because Li did not raise her CAT claim in her opening brief, we deem that
issue waived. Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir. 1996).

                                          3